Title: School Exercises
From: Washington, George
To: 

 
[Ferry Farm, 1744–1748]. The earliest manuscripts among GW’s surviving papers are the schoolwork of his boyhood, amounting to 218 pages of exercises, mostly in mathematics and surveying. Because of the special character of these documents and because with appropriate annotation they will fill a volume in themselves, the exercises have been set aside for separate publication.
At his death GW bequeathed his papers, including his surviving schoolwork manuscripts, to Bushrod Washington. When Jared Sparks took large numbers of GW’s manuscripts from Mount Vernon to Boston in 1827–28 there seem to have been some of the school exercise manuscripts among them. As with other of GW’s documents, Sparks apparently distributed parts of exercises as mementos for his friends. After Bushrod’s death in 1829 the school papers were probably among those moved by Col. George Corbin Washington to his law office in Georgetown, Md. There the main body of GW’s papers remained until 1836 when Colonel Washington sold them to the United States government, retaining only those he considered to be private papers, which included GW’s schoolboy exercises. Most of the exercise manuscripts remained with the so-called private papers, which were bought by the federal government in Mar. 1849.
In preparing a descriptive list of GW’s private papers George Corbin Washington included in his “1st vol. Miscellaneous” a listing of “transcripts in his [GW’s] handwriting at from 10 to 13 years of age; of various legal instruments and forms, 20 pages. Rules of good behaviour at same age, 20 pages. His cyphering book at 13 years old, 178 pages.” This description of the 218 pages (or 109 leaves), now bound in three exercise books in the Papers of George Washington at the Library of Congress, suggests that the schoolwork manuscripts were, when acquired by the federal government, in two or perhaps three books or groupings. In any case, the State Department in the mid–1880s gave Arabic numbers to the 109 leaves of these manuscripts and divided them into three parcels for binding in separate volumes. The first two volumes were bound in 1892. The first of these incorporated leaves 1 through 17 (34 pages); the second, leaves 18 through 47 (58 pages). The third volume, not bound until the 1930s, includes leaves 48 through 107, leaf 48A, and leaf 72a, for a total of 61 leaves (122 pages).
The first of the volumes, combining the forms of writing and rules

of civility, included: legal forms, 21 pages; a poem, entitled “On Christmas Day,” 30 lines; a poem, entitled “True Happiness,” 17 lines; a formula, “To Keep Ink from Freezing or Moulding”; “Rules . . . of Civility & Decent Behaviour in Company and Conversation,” 10 pages.
The second volume was composed of: geometry lessons (which were dated 13 Aug. 1745, signed by GW, and included definitions, illustrations, theorems, and 29 problems), 19 pages; surveying of “Wood Land,” 8 pages; gauging of solids and liquids in various-sized containers, 15 pages; “Mensuration of Plain Superfices,” 4 pages; problems in figuring the “Ecclesiastical and civil Kalender,” 5 pages; geographical definitions and problems, 6 pages.
The contents of the third volume included: multiplication, 2 pages; “Mensuration of Superficies,” 2 pages; decimals, 22 pages; simple interest, 8 pages; compound interest, 7 pages; money conversion and exchange, examples and problems, 9 pages; scratch paper, 2 pages; geometrical definitions, 3 pages; geometrical problems, 10 pages; rules and problems for the square root, 6 pages; rules and problems of plane trigonometry, 10 pages; rules and examples for surveying land, 6 pages; surveying problems, 10 pages; practice surveys and accompanying notes, 22 pages; notes on measurements, 1 page.
The material presented in GW’s schoolboy exercises provides a fair sample of the sort of early schooling that the son of an eighteenth-century planter in Virginia was likely to receive. The 28 legal forms that GW copied include such standard ones as deeds, wills, indentures, and notes, but the forms are specifically designed for Virginia, with the accounts being given in tobacco and the names of specific Virginia counties being used. The first of the two sets of geometry exercises begins with drills in the basic principles of geometry and then applies the principles in an elementary way to surveying, to “gauging” the contents of various types of containers, to measuring plank, and the like. The title of the section devoted to the calendar suggests the scope of these particular exercises: “A Description of the Leap year, Dominical Letter, Golden Number, Cycle of the Sun, Roman Indiction, Epact, &c. With Memorial Verses on the Ecclesiastical and civil Kalender.” The section on geography is filled with “Geographical Definitions” of an island, a continent, etc., as well as of the countries in each continent. The 52 pages of exercises in arithmetic and accounts embody the training that any planter or merchant would need to deal with some of the complexities of such things as currency, credit, and rates of exchange in colonial Virginia. The second set of geometry exercises overlaps but seems to bear no direct relation to the

first. It includes 17 problems in constructing triangles, the extraction and use of square roots, and an introduction to “Plain Trigonometry Geometrical and Logarithmetical.” This is followed by 39 pages on the “Art of Surveying and Measuring of Land.” The exercises devoted to surveying constitute a practical course in surveying Virginia “Wood Land”; they also include a number of practice surveys.
Sources from which these exercises of GW’s may have been drawn in some cases can be identified. Charles Moore, for instance, has laid bare the origins of the Rules of Civility, which appear in GW’s exercise books. The poem “On Christmas Day” can be found in the issue of the Gentleman’s Magazine (London) for Feb. 1743. “True Happiness,” another poem, appeared in the Feb. 1734 issue of the same magazine, having been printed earlier in the Universal Spectator. His recipe “To Keep Ink from Freezing or Moulding” repeats almost verbatim one appearing in the 1727 edition of George Fisher’s The Instructor: or, Young Man’s Best Companion (London, 1727). Parts of the gauging and solid measurement exercises duplicate passages in the same edition of Fisher’s work. Some of the geometrical problems that GW solves appear in William Leybourn’s The Compleat Surveyor, 2d ed., 1657.
Dates appearing within individual exercises sometimes give a clue to the date that GW may have written the exercise. In the legal forms in the first volume, for instance, the dates run from 1741 to 1745. At the beginning of the second volume, on leaf 18, appears the date “August 13th 1745.” An exercise on leaf 43 refers to “the Present year 1746,” while the dates given in the last two calendar exercises in leaf 44, for figuring the “moon’s age,” are 17 Mar. 1746 and 18 June 1746. The practice surveys (leaves 100, 101, 103) carry several dates in Aug. and Oct. 1747, and one (leaf 104) is dated 27 Feb. 1747/48.
Unfortunately neither the original sequence of the pages of the exercise books nor the exact date of most of them can be determined. In GW’s youth, blank books, or “paperbooks,” of varying sizes and qualities of paper were used for all sorts of record keeping. Such paperbooks were made simply by folding a series of sheets of paper and sewing them loosely in the fold. When using them for schoolwork, the student would first work out his exercises on scrap paper and then enter them in the paperbook, thereby creating handy and long-lasting textbooks. It is not certain that GW wrote his exercises in paperbooks, or, if he did, that they remained either in paperbook form or in their original order until the Arabic numerals were written on each leaf in the 1880s. It is worth noting, however, that some of the earlier numbered leaves have one watermark and some of the later ones have a different mark.

Neither is there any firsthand evidence as to who GW’s instructor or instructors were. Many instructors taught from their own manuscript copies of books they had used, with their own emendations and additions, literally creating their own instruction manuals. Students copied from printed and handwritten texts and from oral instruction; GW probably did both. While parts of his work suggest oral instruction, some of it was certainly copied from written or printed sources. On one page (leaf 50) of instruction on decimals, for instance, he wrote: “as you were taught in the foregoing Chapter.”
It is likely that the extant exercises were created in several separate sessions of schooling, and they may have been taught by several different teachers. GW himself seems never to have alluded to his schooling or his schoolboy writings. When correcting and commenting on the draft of his biography that David Humphreys submitted to him in 1786, GW passed over without comment the one reference to his schooling: “his education was principally conducted by a private tutor.” His silence here may or may not be revealing.
